         Case 3:18-cv-03948-JD Document 65 Filed 01/25/19 Page 1 of 3



 1   JORDAN ETH (SBN 121617)
     JEth@mofo.com
 2   ANNA ERICKSON WHITE (SBN 161385)
     AWhite@mofo.com
 3   MORRISON & FOERSTER LLP
     425 Market Street
 4   San Francisco, California 94105
     Telephone: 415.268.7000
 5   Facsimile: 415.268.7522
 6   Attorneys for Defendant
     STEPHEN SANGER
 7

 8                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                      SAN FRANCISCO DIVISION
11

12   PURPLE MOUNTAIN TRUST, Individually                  Case No. 3:18-cv-03948-JD
     and on Behalf of All Others Similarly Situated,
13
                                   Plaintiff,
14                                                        STEPHEN SANGER’S REPLY IN
             vs.                                          SUPPORT OF MOTION TO DISMISS
15                                                        THE CONSOLIDATED COMPLAINT
     WELLS FARGO & COMPANY, TIMOTHY                       FOR VIOLATION OF THE FEDERAL
16   J. SLOAN, JOHN R. SHREWSBERRY,                       SECURITIES LAWS
     STEPHEN SANGER, and MARY MACK,
17
                                   Defendants.            Hearing Date:      February 28, 2019
18                                                        Hearing Time:      10:00 a.m.
                                                          Judge:             Hon. James Donato
19                                                        Courtroom:         11, 19th Floor
20

21

22

23

24

25

26

27

28
     STEPHEN SANGER’S REPLY IN SUPP. OF MOT. TO DISMISS THE CONSOL. COMPL.
     Case No. 3:18-cv-03948-JD
         Case 3:18-cv-03948-JD Document 65 Filed 01/25/19 Page 2 of 3



 1           Plaintiff’s Opposition fails to adequately respond to the issues raised in Defendant
 2   Stephen Sanger’s Motion to Dismiss (“Sanger Motion”) regarding (1) the alleged falsity of
 3   Sanger’s challenged statements and (2) his lack of scienter. (Sanger Mot., ECF No. 59; Opp’n,
 4   ECF No. 63.)1
 5          First, the Sanger Motion showed that Sanger’s three challenged statements updated Wells
 6   Fargo’s investors about the Sales Practice Investigation. Because those statements did not state or
 7   imply anything about the CPI issue, they were not false or misleading. (Sanger Mot. at 2; Wells
 8   Fargo’s Mot. to Dismiss at 9-10, 12-15, ECF No. 55.) Plaintiff’s Opposition does not respond to
 9   any of Sanger’s specific points. It instead asserts generally that the Sales Practice Investigation
10   was “touted as ‘a comprehensive independent investigation’ that ‘describes everything to date.’”2
11   (Opp’n at 3, 7.) Sanger never made such a statement. Excised language from the 2017 Proxy
12   explicitly describes the investigation as being only about the Sales Practice Investigation— “a
13   comprehensive independent investigation into our Company’s retail banking sales practices and
14   related matters.” (Compl. ¶ 85, ECF No. 46.) And nowhere in the Proxy did Sanger (or any
15   Defendant) claim to “describe[] everything to date.” Those words come from Shrewsberry’s
16   March 20, 2017 statement made in response to a request for an update on the Sales Practice
17   Investigation. (Id. ¶ 91.)3
18          Second, with respect to scienter, the Opposition mischaracterizes the Complaint’s
19   allegations about who received the Wyman Report. (Opp’n at 24-26.) Plaintiff argues that the
20   results of an internal investigation into the CPI issue were presented to the Board “by September
21   2016,” (Opp’n at 2, 19, 24), but the Complaint makes no such allegations about what specifically
22

23          1
              Capitalized terms have the same definition as set forth in the Sanger Motion, unless
     otherwise defined.
24          2
              The Opposition also points to statements other defendants allegedly made about the
25   Board’s investigation, e.g., “leav[ing] no stone unturned,” “looking at all of our businesses,” and
     having “voluntarily commissioned reviews [plural] of really the rest of Wells Fargo.” (Opp’n at
26   19-20.) Sanger made none of those statements.
            3
              The Opposition also fails to explain how Sanger’s statements about restoring trust, made
27   in connection with the Sales Practice Investigation, were objectively verifiable or false, even if
     Sanger had some knowledge of the CPI issue. (Opp’n at 20-23; Sanger Mot. at 2 n.1; Wells
28   Fargo’s Mot. to Dismiss at 15-18.)
     STEPHEN SANGER’S REPLY IN SUPP. OF MOT. TO DISMISS THE CONSOL. COMPL.
     Case No. 3:18-cv-03948-JD                                                                             1
         Case 3:18-cv-03948-JD Document 65 Filed 01/25/19 Page 3 of 3



 1   was escalated to the Board regarding the CPI issue. Indeed, the allegations Plaintiff cites in
 2   support of that argument do not mention Sanger or the Board receiving any results of an internal
 3   investigation. (Compl. ¶¶ 155-162.) Still, even if Sanger had some knowledge of the CPI issue,
 4   Plaintiff fails to demonstrate how it would put Sanger on notice that his challenged statements
 5   regarding the Sales Practice Investigation were in any way false or misleading. (Sanger Mot. at
 6   2-3; Wells Fargo’s Mot. to Dismiss at 20-24.)4 Finally, as to Plaintiff’s “core operations”
 7   argument, that inference, if applicable at all, principally concerns “management’s” knowledge,
 8   not outside directors like Sanger. S. Ferry, LP, No. 2 v. Killinger, 542 F.3d 776, 781, 786 (9th
 9   Cir. 2008) (absent detailed and specific allegations about actual knowledge, “core operations”
10   facts must be so apparent that it would be “‘absurd’ to suggest that management was without
11   knowledge of the matter” (emphasis added)).
12          For the reasons discussed in the Sanger Motion and Wells Fargo’s Motion to Dismiss,
13   Plaintiff’s claims against Sanger should be dismissed with prejudice.
14
     Dated: January 25, 2019
15                                                  /s/ Anna Erickson White
                                                    Jordan Eth
16                                                  Anna Erickson White
                                                    MORRISON & FOERSTER LLP
17                                                  425 Market Street
                                                    San Francisco, California 94105
18                                                  Telephone: 415.268.7000
                                                    Facsimile: 415.268.7522
19
                                                    Attorneys for Defendant Stephen Sanger
20

21

22
            4
               Because Plaintiff fails to connect Sanger’s retirement from the Board with the CPI issue
23   and does not provide any evidence of wrongdoing by Sanger, (Opp’n at 29), Plaintiff cannot
     plead scienter based on his resignation. In re NVIDIA Corp. Sec. Litig., 768 F.3d 1046, 1062-63
24   (9th Cir. 2014) (departures of executives did not support inference of scienter where plaintiffs
     failed to connect the departures with the problems at issue); In re Downey Sec. Litig., No. CV 08-
25   3261-JFW (RZx), 2009 WL 2767670, at *13 (C.D. Cal. Aug. 21, 2009) (resignation or
     termination provides evidence of scienter “only when it is accompanied by additional evidence of
26   the defendant’s wrongdoing,” such as resigning specifically to avoid cooperating with an internal
     investigation); Shenwick v. Twitter, Inc., 282 F. Supp. 3d 1115, 1148 (N.D. Cal. 2017) (departures
27   “accompanied by additional evidence of [D]efendant[s’] wrongdoing,” namely witness statements
     attributing the departures to the problems at issue, contributed to finding of scienter (citation
28   omitted)).
     STEPHEN SANGER’S REPLY IN SUPP. OF MOT. TO DISMISS THE CONSOL. COMPL.
     Case No. 3:18-cv-03948-JD                                                                          2
